DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Notes
2.	During the examination process, the examiner realized that the double patenting presented in the previous office action, dated March 3, 2021, should be indicated as statutory double patenting rejection. The examiner informed the applicant’s representative about the issue on March 26, 2021. This office action is to replace the previous non-final, consequently. 
Priority
3.	Acknowledgment is made of the instant application is a continuation of U.S. Patent Application No. 16/018,525, entitled "METHOD AND SYSTEM FOR RAN-AWARE MULTI-ACCESS EDGE COMPUTING TRAFFIC CONTROL" and filed on June 26, 2018.  
Information Disclosure Statement
4.	The acknowledgment is made of applicant’s submission of information disclosure statement (IDS), dated on April 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Status
5.	Acknowledgment is made of Applicant’s submission of the instant application, dated April 24, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Claim Objections
6.	Claim 15 is objected to under 37 CFR 1.75(c) because of the following informality:
Regarding claim 15, it is objected to since it recites the same limitations of claim 14.
A proper correction is anticipated. 
Statutory Double Patenting
7.	Claim 1 is rejected under 35 U.S.C. 101, i.e., Statutory Double Patenting Rejection, over claim 1 of U.S. Patent No. 10,674,395. 
Regarding claim 1, it recites, “A method comprising: 
receiving, by a network device, radio access network user plane congestion information (RUCI) and multi-access edge computing user plane congestion information (MUCI); and 

Claim 1 of U.S. Patent No. 10,674,395 recites, “A method comprising: 
receiving, by a network device, radio access network user plane congestion information (RUCI) and multi-access edge computing user plane congestion information (MUCI); 
determining, by the network device, whether at least one of congestion or an anticipated congestion is present in at least one of a radio access network to which the RUCI pertains or a multi-access edge computing (MEC) system to which the MUCI pertains; 
determining, by the network device based on at least one of the RUCI or the MUCI, that the at least one of the congestion or the anticipated congestion is present; selecting, by the network device, a traffic control action in response to determining that the at least one of the congestion or the anticipated congestion is present; and invoking, by the network device, the traffic control action to be carried out by at least one of a first network device of the radio access network, a second network device of the MEC system, or an end device in communication with the MEC system.”
Based on the information presented above, claim 1 includes the limitations, i.e., receiving and determining steps, that is the same limitations of the first part of the 
Same rationale applies to claims 2-7, 9-15, and 17-20 as follows:
8.	Claims 2 and 3 are rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claim 1 of U.S. Patent No. 10,674,395. 
9.	Claims 4-7 are rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claims 2-5 of U.S. Patent No. 10,674,395, individually. 
10.	Claims 9-11 are rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claim 9 of U.S. Patent No. 10,674,395. 
11.	Claims 12 and 13 are rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claims 10 and 11 of U.S. Patent No. 10,674,395, individually. 
12.	Claims 14 and 15 are rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claim 12 of U.S. Patent No. 10,674,395. 
13.	Claims 17-19 are rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claim 17 of U.S. Patent No. 10,674,395. 
14.	Claim 20 is rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claim 18 of U.S. Patent No. 10,674,395. 
Nonstatutory Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding claim 8, it recites, “The method of claim 4, wherein when the message is transmitted to the first network device, the traffic control action indicates to reduce a bitrate of a current communication session with the MEC system.”
Claim 6 of U.S. Patent No. 10,674,395 recites, “The method of claim 2, wherein when the message is transmitted to the end device, the traffic control action indicates to the end device to reduce a transmission rate of a current communication session between the end device and the MEC system.”
Claim 8 depends from claim 4; claim 6 of the patent depends from claim 2 of the patent. Claim 4 is rejected on the ground of Statutory Double Patenting Rejection as being unpatentable over claim 2 of U.S. Patent No. 10,674,395. 
Based on the information presented above, claim 8 includes similar limitations of claim 6 of U.S. Patent No. 10,674,395 by using different terms, e.g., using “reduce a bitrate” instead of “reduce a transmission rate” as indicated in italics. Therefore, claim 8 of the instant application would be obvious to one skilled in the art.
Same rationale applies to claim 16 as follows:
17.	Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,674,395. 

Allowable Subject Matter
18.	Claims 8 and 16 would be allowable if rewritten or amended to overcome the claim rejection on the ground of nonstatutory obviousness-type double patenting. 
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Miklos et al. (US 2015/0382230) is generally directed to various aspects of the congestion monitoring unit that is configured to aggregate the congestion information for at least some of the mobile entities (MEs) based on the respective MEs being associated with the policy control unit, and an interface configured to send the message including the aggregated congestion information to the policy control unit; 
Monjas et al. (US 2017/0311198) is cited for the alternative network determiner configured to determine switchable UEs, amongst the identified UEs, that may be offloaded to an alternative access network , and a network switcher configured to control a transmitter to transmit an instruction for one or more of the switchable UEs to switch to an alternative access network; 
Murakami et al. (US 2019/0356515) is directed for certain aspects of the transmission apparatus including a plurality of user modulated signal generators, wherein the user modulated signal generator generates a modulated signal including reference signals for phase noise estimation (PT-RS: Reference Signal for Phase 
Vairavakkalai et al. (US 9,692,692) is directed to a high-performance, scalable data center switch fabric that provides a clean separation between of routing and forwarding information between a transport layer of the data center and a service layer of data center that includes the endpoint devices, such as virtual or physical machines deployed within the data center;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473